White, J. (dissenting).
I diverge from the majority’s analysis insofar as it finds that the holding of Matter of Field Delivery Serv. (Roberts) (66 NY2d 516) is not applicable to this case. As alluded to by the majority, in 1987, under essentially the same facts as herein, an Administrative Law Judge concluded that an employer-employee relationship had not been established between J.A. Yansick Lumber Company, Inc. and a timber crew member. As this decision was not appealed, and as the Unemployment Insurance Appeal Board did not modify or rescind it, it is considered final and deemed the decision of the Board (see, Matter of Schimmel [Roberts], 101 AD2d 681; see also, Labor Law § 620 [3]; § 623 [1]). Therefore, since the subject determination represents a departure from the Board’s prior precedent, its failure to provide an explanation for its action requires reversal and remittal to it for further proceedings (see, Matter of Lafayette Stor. & Moving Corp. [Hartnett], 77 NY2d 823, 826; Matter of Collins v Governor's Off. of Empl. Relations, 211 AD2d 1001, 1003).
Ordered that the decision is affirmed, without costs.